UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2012 COCA-COLA ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 001-34874 27-2197395 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (678) 260-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.07 .Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Shareholders on April 24, 2012.The certified results of the matters voted upon at the meeting, which are more fully described in our proxy statement, are as follows: Election ofeleven (11) directors for terms expiring at the 2013 annual meeting of shareowners DIRECTORS FOR WITHHELD BROKER NON-VOTES Jan Bennink John F. Brock Calvin Darden L. Phillip Humann Orrin H. Ingram II Thomas H. Johnson Suzanne B. Labarge Véronique Morali Garry Watts Curtis R. Welling Phoebe A. Wood Non-binding advisory vote on the Company’s executive compensation program FOR AGAINST ABSTAIN BROKER NON-VOTES Approval of the performance measures under the 2010 Incentive Award Plan (Amended Effective February 7, 2012) to preserve tax deductibility of certain awards under the plan FOR AGAINST ABSTAIN BROKER NON-VOTES Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accountant firm for the fiscal year 2012 FOR AGAINST ABSTAIN 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES, INC. (Registrant) Date:April 25, 2012 By: /s/ William T. Plybon Name: William T. Plybon Title: Vice President, Corporate Secretary and Deputy General Counsel 3
